Giegerich, J.
The appeal in this case is taken from an order of the Municipal Court dismissing the plaintiff’s complaint upon the ground of want of jurisdiction. Ho appeal *506will lie from an order dismissing a complaint. Bevins & ¡Rogers, Appellate Term Practice, page 81 and cases cited. The remedy is by appeal from the judgment, which must be entered. Id. In the case át bar the record contains no order, although the notice of appeal recites one; and it appears that a judgment of dismissal was entered from which no appeal is taken.
Goff and Lehman, JJ., concur.
Appeal dismissed, with ten dollars costs.